Exhibit 10.1

EMPLOYMENT SEPARATION AGREEMENT

THIS EMPLOYMENT SEPARATION AGREEMENT (the "Agreement"), which includes Exhibits
A, B and C hereto which are incorporated herein by this reference, is entered
into by and between TEKELEC, a California corporation ("Tekelec"), and Richard
E. Mace ("Former Employee"), and shall become effective when executed by both
parties hereto (the "Effective Date").

RECITALS

A. Former Employee ceased to be an employee and officer of Tekelec on September
1, 2007 (the "Termination Date").

B. Former Employee desires to receive severance benefits under Tekelec's Officer
Severance Plan dated May 21, 2007 (the "Severance Plan"), which benefits are
stated in the Severance Plan to be contingent upon, among other things, Former
Employee's entering into this Agreement and undertaking the obligations set
forth herein.

C. Tekelec and Former Employee desire to set forth their respective rights and
obligations with respect to Former Employee's separation from Tekelec and to
finally and forever settle and resolve all matters concerning Former Employee's
past services to Tekelec.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Tekelec and Former Employee hereby agree as follows:

DEFINITIONS

As used herein, the following terms shall have the meanings set forth below:

1.1    "Includes;" "Including." Except where followed directly by the word
"only," the terms "includes" or "including" shall mean "includes, but is not
limited to," and "including, but not limited to," respectively.

1.2    "Severance Covered Period." The term "Severance Covered Period" shall
mean a period of time commencing upon the effective date of this Agreement and
ending on the last day of the Change in Control Severance Period or General
Severance Period, as applicable.

1.3    Other Capitalized Terms. Capitalized terms (other than those specifically
defined herein) shall have the same meanings ascribed to them in the Severance
Plan.

--------------------------------------------------------------------------------



MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party's respective signature below:

2.1    Full Power and Authority. It/he has full power and authority to execute,
enter into and perform its/his obligations under this Agreement; this Agreement,
after execution by both parties hereto, will be a legal, valid and binding
obligation of such party enforceable against it/him in accordance with its
terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.

2.2    Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:

will not interfere or conflict with, result in a breach of, constitute a default
under or violation of any of the terms, provisions, covenants or conditions of
any contract, agreement or understanding, whether written or oral, to which
it/he is a party (including, in the case of Tekelec, its bylaws and articles of
incorporation each as amended to date) or to which it/he is bound;

will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and

has not heretofore been assigned, transferred or granted to another party, or
purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.

CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE

Former Employee acknowledges that any confidentiality, proprietary rights or
nondisclosure agreement(s) in favor of Tekelec which he may have entered into in
connection with his employment (collectively, the "Nondisclosure Agreement")
with Tekelec is understood to be intended to survive, and does survive, any
termination of such employment, and accordingly nothing in this Agreement shall
be construed as terminating, limiting or otherwise affecting any such
Nondisclosure Agreement or Former Employee's obligations thereunder. Without
limiting the generality of the foregoing, no time period set forth in this
Agreement shall be construed as shortening or limiting the term of any such
Nondisclosure Agreement, which term shall continue as set forth therein.

--------------------------------------------------------------------------------



BENEFITS

4.1    Health Care Coverage Continuation. Tekelec (at its expense) will
continue, for the duration of the Former Employee's Severance Covered Period,
health care coverage for the Former Employee and his/her family members who are
"qualified beneficiaries" (as such term is defined in the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") under Tekelec's group health plan(s)
generally available through COBRA during such period to employees participating
in such plans(s) and at levels and contribution rates and with coverage no
greater than those provided to such Former Employee as of the Termination Date.
In the event the Former Employee and his or her family members become eligible
for group health care coverage elsewhere on terms generally no less favorable to
the Former Employee during the Severance Covered Period, the Former Employee
shall provide notice to Tekelec, and Tekelec reserves the right to discontinue
paying for such coverage under Tekelec's group health plans. Upon exhaustion of
the later of the Former Employee's Severance Covered Period or the COBRA
continuation period, or after Tekelec ceases paying for coverage (if
applicable), such Former Employee may elect coverage under a conversion health
plan available under Tekelec's group health plan(s) from the Company's health
insurance carrier if and to the extent he/she is entitled to do so as a matter
of right under federal or state law. Any expense associated with the
continuation of any health care coverage beyond the Former Employee's Severance
Covered Period will be the sole responsibility of the Former Employee.

4.2    Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his participation in any Tekelec benefit plan following such
employee's termination.

STOCK OPTIONS

Exhibit A hereto sets forth any and all outstanding stock options, warrants and
equity incentives and other rights to purchase capital stock or other securities
of Tekelec which have been previously issued to Former Employee and which are
outstanding as of the date hereof. Nothing in this Agreement shall alter or
affect any of such outstanding stock options, warrants, equity incentives or
rights or Former Employee's rights or responsibilities with respect thereto,
including but not limited to Former Employee's rights to exercise any of his
options, warrants, equity incentives or rights following the Termination Date.

PAYMENTS TO FORMER EMPLOYEE

6.1    Employee Compensation. Tekelec has paid, and Former Employee acknowledges
and agrees that Tekelec has paid, to him any and all salary and accrued but
unpaid vacation and sick pay owed by Tekelec to Former Employee up to and
including the Termination Date other than any compensation owed to him under the
Severance Plan.

6.2    General Severance Allowance. In consideration for the release by Former
Employee set forth herein (including the release of any and all claims Former
Employee has or may have under the Age Discrimination in Employment Act
("ADEA")) and Former Employee's performance of his obligations under this
Agreement (including but not limited to Former Employee's obligations under
Section 7 hereof), Former Employee is entitled to receive, and Tekelec shall pay
to Former

--------------------------------------------------------------------------------



Employee, a General Severance Allowance in the aggregate gross amount of
$877,500 payable in 18 equal monthly installments of $48,750 each, less all
applicable withholding taxes, beginning on the date that is ten days after the
Effective Date and continuing on the monthly anniversary of such date
thereafter, in accordance with the terms and conditions of the Severance Plan;
however, if Former Employee is a Specified Employee, any payment which would
otherwise occur within the first six months following the Former Employee's
termination of employment shall be paid in a lump sum, with interest accruing at
a reasonable rate of interest from the date of the Former Employee's termination
of employment, on the first day of the seventh month immediately following the
termination of employment to the extent necessary for the Former Employee to
avoid any adverse tax consequences under Code Section 409A.

NON-COMPETITION AND NON-SOLICITATION

7.1    Subject and in addition to Former Employee's existing fiduciary duties as
a former officer and employee of Tekelec to the extent such continues under
applicable law after Former Employee's Termination Date, provided that Tekelec
has not breached any of the terms of this Agreement or any other currently
existing written agreements between Tekelec and Former Employee, Former Employee
agrees until the earlier of (i) the completion of the Severance Covered Period
or (ii) such date as Tekelec may terminate this Agreement for default hereunder:

Not to engage in any Competing Business Activity (as defined below) or be
associated with a Competing Business Entity (as defined below) as an officer,
director, employee, principal, consultant, lender, creditor, investor, agent or
otherwise for any corporation, partnership, company, agency, person, association
or any other entity; provided, however, that nothing contained herein shall
prevent Former Employee from owning not more than 5% of the common equity and
not more than 5% of the voting power of, or lending not more than $25,000 to,
any Competing Business Entity or any business engaged in a Competing Business
Activity; provided, further, that for purposes of this agreement, any equity
ownership, voting control or lending activity of Former Employee shall be deemed
to include that of (i) any family member or (ii) person or entity controlled by
Former Employee;

Not to call upon or cause to be called upon, or solicit or assist in the
solicitation of, in connection with any Competing Business Entity or Competing
Business Activity, any entity, agency, person, firm, association, partnership or
corporation that is a customer or account of Tekelec, currently and/or during
the Severance Covered Period, for the purpose of selling, renting, leasing,
licensing or supplying any product or service that is the same as, similar to or
competitive with the products or services then being sold or developed by
Tekelec;

Not to enter into an employment or agency relationship with a Competing Business
Entity or involving a Competing Business Activity with any person who, at the
time of such entry, is an officer, director, employee, principal or agent of or
with respect to Tekelec; and

Not to induce or attempt to induce any person described in Section 7.1(c) to
leave his employment, agency, directorship or office with Tekelec.

--------------------------------------------------------------------------------



7.2    For purposes of this Section 7, a "Competing Business Activity" shall
mean any business activity of a person or entity (other than Tekelec) involving
the development, design, manufacture, distribution, marketing, licensing,
renting, leasing or selling within the Territory (as defined below) of products
and services which are the same as, similar to or competitive with products or
services of Tekelec then in existence or under development. For purposes hereof,
the Territory shall include: the United States of America; Canada; Central
America; South America; Europe; Japan; Australia; Singapore; and any country in
which Tekelec then distributes, markets, licenses, rents, leases or sells its
products or services. An entity as a whole shall be deemed to be a Competing
Business Entity if it has one or more business activities involving the
development, design, manufacture, distribution, marketing, licensing, renting,
leasing or selling directly or indirectly within the Territory of products or
services which are the same as, similar to or competitive with products or
services of Tekelec then being sold or under development and if and only if the
revenues derived directly or indirectly from engaging in such business
activities by such entity represent either more than 3% of the entity's revenues
or at least $5 million in aggregate sales, or both, for the then-preceding
12-month period.

7.3    The parties acknowledge that the provisions and obligations set forth in
this Section 7 are an integral part of this Agreement and that in the event
Former Employee fails to abide by the provisions or obligations of this Section
7 or any other term, provision or obligation of this Agreement, then Tekelec, in
addition to any other rights or remedy it may have at law, in equity, by statute
or otherwise, shall be excused from its payment obligations to Former Employee
under the Severance Plan and this Agreement.

CONFIDENTIAL INFORMATION AND TRADE SECRETS

8.1    Former Employee hereby recognizes, acknowledges and agrees that Tekelec
is the owner of proprietary rights in certain confidential sales and marketing
information, programs, tactics, systems, methods, processes, compilations of
technical and non-technical information, records and other business, financial,
sales, marketing and other information and things of value. To the extent that
any or all of the foregoing constitute valuable trade secrets and/or
confidential and/or privileged information of Tekelec, Former Employee hereby
further agrees as follows:

That, except with prior written authorization from Tekelec's CEO, for purposes
related to Tekelec's best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Tekelec which are not
intended for and have not been the subject of public disclosure. Former Employee
agrees to safeguard all Tekelec trade secrets in his possession or known to him
at all times so that they are not exposed to, or taken by, unauthorized persons
and to exercise his reasonable efforts to assure their safekeeping. This
subsection shall not apply to information that as of the date hereof is, or as
of the date of such duplication, removal, transfer, disclosure or utilization
(or the knowing allowing

--------------------------------------------------------------------------------



thereof) by Former Employee has (i) become generally known to the public or
competitors of Tekelec (other than as a result of a breach of this Agreement);
(ii) been lawfully obtained by Former Employee from any third party who has
lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Tekelec. Former Employee shall bear the burden of showing that any of the
foregoing exclusions applies to any information or materials.

That all improvements, discoveries, systems, techniques, ideas, processes,
programs and other things of value made or conceived in whole or in part by
Former Employee with respect to any aspects of Tekelec's current or anticipated
business while an employee of Tekelec are and remain the sole and exclusive
property of Tekelec, and Former Employee has disclosed all such things of value
to Tekelec and will cooperate with Tekelec to insure that the ownership by
Tekelec of such property is protected. All of such property of Tekelec in Former
Employee's possession or control, including, but not limited to, all personal
notes, documents and reproductions thereof, relating to the business and the
trade secrets or confidential or privileged information of Tekelec has already
been, or shall be immediately, delivered to Tekelec.

8.2    Former Employee further acknowledges that as the result of his prior
service as an officer and employee of Tekelec, he has had access to, and is in
possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine. Former Employee understands
that the privilege to hold such information and documents confidential is
Tekelec's, not his personally, and that he will not disclose the information or
documents to any person or entity without the express prior written consent of
the CEO or Board of Tekelec unless he is required to do so by law.

8.3    Former Employee's obligations set forth in this Section 8 shall be in
addition to, and not instead of, Former Employee's obligations under any written
Nondisclosure Agreement.

ENFORCEMENT OF SECTIONS 7 AND 8

Former Employee hereby acknowledges and agrees that the services rendered by him
to Tekelec in the course of his prior employment were of a special and unique
character, and that breach by him of any provision of the covenants set forth in
Sections 7 and 8 of this Agreement will cause Tekelec irreparable injury and
damages. Former Employee expressly agrees that Tekelec shall be entitled, in
addition to all other remedies available to it whether at law or in equity, to
injunctive or other equitable relief to secure their enforcement.

The parties hereto expressly agree that the covenants contained in Sections 7
and 8 hereof are reasonable in scope, duration and otherwise; however, if any of
the restraints provided in said covenants are adjudicated to be excessively
broad as to geographic area or time or otherwise, said restraint shall be
reduced to whatever extent is reasonable and the restraint shall be fully
enforced in such modified form. Any provisions of said covenants not so reduced
shall remain in full force and effect.

--------------------------------------------------------------------------------



PROHIBITION AGAINST DISPARAGEMENT

10.1    Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Tekelec, made by him or on his behalf to any person or entity
(including, without limitation, any Tekelec employee, customer, vendor,
supplier, any competitor, any media entity and any person associated with any
media) which in any way relates to Tekelec (or any of its subsidiaries) or to
Tekelec's or any of its subsidiaries' directors, officers, management or
employees: (a) will be truthful; and (b) will not, directly or indirectly,
criticize, disparage, or in any manner undermine the reputation or business
practices of Tekelec or its directors, officers, management or employees.

10.2    The only exceptions to Section 10.1 shall be: (a) truthful statements
privately made to (i) the CEO of Tekelec, (ii) any member of Tekelec's Board,
(iii) Tekelec's auditors, (iv) inside or outside counsel of Tekelec, (v) Former
Employee's counsel or (vi) Former Employee's spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Tekelec's CEO or
Board to Former Employee directing him to respond to inquiries from such
specified persons.

COOPERATION

Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Tekelec in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation: (1) directly or indirectly involving Tekelec (which, for
purposes of this section, shall include Tekelec and each of its current and
future subsidiaries, successors or permitted assigns); or (2) directly or
indirectly involving any director, officer or employee of Tekelec (with regard
to matters relating to such person(s) acting in such capacities with regard to
Tekelec business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Tekelec's expense for reasonable, pre-approved out-of-pocket
travel costs plus a daily fee equal to one-twentieth of his monthly severance
compensation under Section 6.2 hereof for each full or partial day during which
Former Employee makes himself so available) in any action as reasonably
requested by the CEO or the Board of Directors. Former Employee further agrees
to immediately notify Tekelec's CEO in writing in the event that he receives any
legal process or other communication purporting to require or request him to
produce testimony, documents, information or things in any manner related to
Tekelec, its directors, officers or employees, and that he will not produce
testimony, documents, information or other things with regard to any pending or
threatened lawsuit or proceeding regarding Tekelec without giving Tekelec prior
written notice of the same and reasonable time to protect its interests with
respect thereto. Former Employee further promises that when so directed by the
CEO or the Board of Directors, he will make himself available to attend any such
legal proceeding and will truthfully respond to any questions in any manner
concerning or relating to Tekelec and will produce all documents and things in
his possession or under his control which in any manner concern or relate to
Tekelec. Former Employee covenants and agrees that he will immediately notify
Tekelec's CEO in writing in the event that he breaches any of the provisions of
Sections 7, 8, 10 or 11 hereof.

--------------------------------------------------------------------------------



SOLE ENTITLEMENT

Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and nonmonetary benefits and
perquisites with respect to his prior Tekelec relationship (as an officer and
employee) is as set forth in the Severance Plan, this Agreement, the Company's
bonus plan for officers as in effect from time to time, stock option and warrant
agreements, COBRA, and such other written agreements and securities between
Tekelec and Former Employee as may exist or as may be set forth on Exhibit B
hereto.

RELEASE OF CLAIMS

13.1    General. Former Employee does hereby and forever release and discharge
Tekelec and the predecessor corporation of Tekelec as well as the successors,
current, prior or future shareholders of record, officers, directors, heirs,
predecessors, assigns, agents, employees, attorneys, insurers and
representatives of each of them, past, present or future, from any and all cause
or causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of any kind or character whatsoever, whether
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, asserted or unasserted, which are existing on or arising prior
to the date of this Agreement and which, directly or indirectly, in whole or in
part, relate or are attributable to, connected with, or incidental to the
previous employment of Former Employee by Tekelec, the separation of that
employment, and any dealings between the parties concerning Former Employee's
employment existing prior to the date of execution of this Agreement, excepting
only those obligations expressly recited herein or to be performed hereunder.
Nothing contained in this Section 13 shall affect any rights, claims or causes
of action which Former Employee may have (1) with respect to his outstanding
stock options, warrants or other stock subscription rights to purchase Tekelec
Common Stock or other securities under the terms and conditions thereof; (2) as
a shareholder of Tekelec; (3) to indemnification by Tekelec, to the extent
required under the provisions of Tekelec's Articles of Incorporation, Tekelec's
Bylaws, the California General Corporation Law, insurance or contracts, with
respect to matters relating to Former Employee's prior service as a director, an
officer, employee and agent of Tekelec; (4) with respect to his eligibility for
severance payments under the Severance Plan or any other written agreement
listed on Exhibit B hereto; and (5) to make claims against or seek
indemnification or contribution from anyone not released by the first sentence
of this Section 13 with respect to any matter or anyone released by the first
sentence of this Section 13 with respect to any matter not released thereby; or
(6) with respect to Tekelec's performance of this Agreement. Further, Former
Employee waives specifically any and all rights or claims Former Employee has or
may have under the ADEA, and acknowledges that such waiver is given voluntarily
in exchange for certain consideration included in the severance benefits being
paid pursuant to this Agreement.

13.2    Waiver of Unknown Claims. Former Employee acknowledges that he is aware
that he may hereafter discover claims or facts different from or in addition to
those he now knows or believes to be true with respect to the matters herein
released, and he agrees that this release shall be and remain in effect in all
respects a complete general release as to the matters released and all claims
relative thereto which may exist or may heretofore have existed, notwithstanding
any such different or additional facts. Former Employee acknowledges that he has
been informed of Section 1542 of the Civil Code of the State of California, and
does hereby expressly waive and relinquish all rights and benefits which he has
or may have under said Section (or any similar state statute), which reads as
follows:

--------------------------------------------------------------------------------



"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

13.3    Covenant Not to Sue on Matters Released. Former Employee covenants that
he will not make, assert or maintain against any person or entity that Former
Employee has released in this Agreement, any claim, demand, action, cause of
action, suit or proceeding arising out of or in connection with the matters
herein released, including, but not limited to, any claim or right under the
ADEA, or any other federal or state statute or regulation; provided, however,
this paragraph will not bar: (1) a challenge under the Older Workers Benefit
Protection Act ("OWBPA") to enforceability of the waiver and release or ADEA
claims set forth in this Agreement or (2) filing a charge or participation in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of employment; provided, however, that by signing this
Agreement, Former Employee waives his right to, and shall not seek or accept any
monetary or other relief of any nature whatsoever in connection with, any such
charges, investigation or proceedings. Former Employee represents and warrants
that he has not assigned or transferred, purported to assign or transfer, and
will not assign or transfer, any matter or claim herein released. Former
Employee represents and warrants that he knows of no other person or entity
which claims an interest in the matters or claims herein released. Former
Employee agrees to, and shall at all times, indemnify and hold harmless each
person and entity that Former Employee has released in this Agreement against
any claim, demand, damage, debt, liability, account, action or cause of action,
or cost or expense, including attorneys' fees, resulting or arising from any
breach of the representations, warranties and covenants made herein.

ASSIGNMENT

Former Employee represents and warrants that he has not heretofore assigned,
transferred or granted or purported to assign, transfer or grant any claims,
entitlement, matters, demands or causes of action herein released, disclaimed,
discharged or terminated, and agrees to indemnify and hold harmless Tekelec from
and against any and all costs, expense, loss or liability incurred by Tekelec as
a consequence of any such assignment, transfer or grant.

FORMER EMPLOYEE REPRESENTATIONS

Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he has not acted or omitted to act in any respect
which directly or indirectly would have constituted a violation of Sections 7,
8, 10 or 11 herein had this Agreement then been in effect.

--------------------------------------------------------------------------------



MISCELLANEOUS

16.1    Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Tekelec, must be
from an officer of Tekelec) or five days after deposit in the U.S. mail by
certified or registered mail, return receipt requested, with postage prepaid,
addressed as follows (if, however, a party has given the other party due notice
of another address for the sending of notices, then future notices shall be sent
to such new address):

(a) If to Tekelec:

Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
Attn: Chief Executive Officer

With a copy to:

General Counsel Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
-and-
Katherine Ashton
Bryan Cave LLP
120 Broadway, Suite 300
Santa Monica, California 90401-2386

(b) If to Former Employee:

Richard E Mace
7720 Benthill Court
Wake Forest, NC 27587

16.2    Legal Advice and Construction of Agreement. Both Tekelec and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party's counsel (or employees)
in entering into this Agreement.

16.3    Parties' Understanding. Tekelec and Former Employee state that each has
carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.

16.4    Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and

--------------------------------------------------------------------------------



section headings are used herein for convenience only, are not part of this
Agreement and shall not be used in interpreting or construing it.

16.5    Entire Agreement. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties understand and agree that any
Nondisclosure Agreement and all other written agreements between Former Employee
and Tekelec are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.

16.6    Severability

. In the event any provision of this Agreement or the application thereof to any
circumstance shall be determined by arbitration pursuant to Section 16.10 of
this Agreement or held by a court of competent jurisdiction to be invalid,
illegal or unenforceable, or to be excessively broad as to time, duration,
geographical scope, activity, subject or otherwise, it shall be construed to be
limited or reduced so as to be enforceable to the maximum extent allowed by
applicable law as it shall then be in force, and if such construction shall not
be feasible, then such provision shall be deemed to be deleted herefrom in any
action before that arbitral body or court, and all other provisions of this
Agreement shall remain in full force and effect.



16.7    Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.

16.8    Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.

16.9    Specific Performance. Each party hereto may obtain specific performance
to enforce its/his rights hereunder and each party acknowledges that failure to
fulfill its/his obligations to the other party hereto would result in
irreparable harm.

16.10    Arbitration. Except for the right of either party to apply to a court
of competent jurisdiction for a Temporary Restraining Order to preserve the
status quo or prevent irreparable harm, any dispute or controversy between
Tekelec and Former Employee under this Agreement involving its interpretation or
the obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Wake, State of North Carolina.

Arbitration may be conducted by one impartial arbitrator by mutual agreement. In
the event that the parties are unable to agree on a single arbitrator within 30
days of first demand for

--------------------------------------------------------------------------------



arbitration, the arbitration shall proceed before a panel of three arbitrators,
one of whom shall be selected by Tekelec and one of whom shall be selected by
Former Employee, and the third of whom shall be selected by the two arbitrators
selected. All arbitrators are to be selected from a panel provided by the
American Arbitration Association. The arbitrators shall have the authority to
permit discovery, to the extent deemed appropriate by the arbitrators, upon
request of a party. The arbitrators shall have no power or authority to add to
or, except as otherwise provided by Section 16.6 hereof, to detract from the
agreements of the parties, and the prevailing party shall recover costs and
attorneys' fees incurred in arbitration. The arbitrators shall have the
authority to grant injunctive relief in a form substantially similar to that
which would otherwise be granted by a court of law. The arbitrators shall have
no authority to award punitive or consequential damages. The resulting
arbitration award may be enforced, or injunctive relief may be sought, in any
court of competent jurisdiction. Any action arising out of or relating to this
Agreement may be filed only in the Superior Court of the County of Wake, North
Carolina or the United States District Court for the Eastern District of North
Carolina.

16.11    North Carolina Law and Location. This Agreement was negotiated,
executed and delivered within the State of North Carolina, and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with and governed by the internal (and not the conflict of laws) laws of the
State of North Carolina applicable to the construction and enforcement of
contracts between parties resident in North Carolina which are entered into and
fully performed in North Carolina. Any action or proceeding arising out of,
relating to or concerning this Agreement that is not subject to the arbitration
provisions set forth in Section 16.10 above shall be filed in the state courts
of the County of Wake, State of North Carolina or in a United States District
Court for the Eastern District of North Carolina and in no other location. The
parties hereby waive the right to object to such location on the basis of venue.

16.12    Attorneys' Fees. In the event a lawsuit is instituted by either party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover from the losing party all reasonable attorneys'
fees, costs of suit and expenses (including the reasonable fees, costs and
expenses of appeals), in addition to whatever damages or other relief the
injured party is otherwise entitled to under law or equity in connection with
such dispute.

16.13    Force Majeure. Neither Tekelec nor Former Employee shall be deemed in
default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party's
reasonable control.

16.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

16.15    Successors and Assigns. Neither party may assign this Agreement or any
of its rights or obligations hereunder (including, without limitation, rights
and duties of performance) to any third party or entity, and this Agreement may
not be involuntarily assigned or assigned by operation of law, without the prior
written consent of the non-assigning party, which consent may be given or

--------------------------------------------------------------------------------



withheld by such non-assigning party in the sole exercise of its discretion,
except that Tekelec may assign this Agreement to a corporation acquiring: (1)
50% or more of Tekelec's capital stock in a merger or acquisition; or (2) all or
substantially all of the assets of Tekelec in a single transaction; and except
that Former Employee may transfer or assign his rights under this Agreement
voluntarily, involuntarily or by operation of law upon or as a result of his
death to his heirs, estate and/or personal representative(s). Any prohibited
assignment shall be null and void, and any attempted assignment of this
Agreement in violation of this section shall constitute a material breach of
this Agreement and cause for its termination by and at the election of the other
party hereto by notice. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and each person or entity released
pursuant to Section 12 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.

16.16    Payment Procedure. Except as otherwise explicitly provided herein or in
the Severance Plan, all payments by Tekelec to Former Employee or by Former
Employee to Tekelec due hereunder may be by, at the paying party's election,
cash, wire transfer or check. Except as explicitly provided herein or in the
Severance Plan, neither party may reduce any payment or obligation due hereunder
by any amount owed or believed owed to the other party under any other
agreement, whether oral or written, now in effect or hereafter entered into.

16.17    Survival. The definitions, representations and warranties herein as
well as obligations set forth in Sections 7, 8 and 10-16 shall survive any
termination of this Agreement for any reason whatsoever.

16.18    No Admission. Neither the entry into this Agreement nor the giving of
consideration hereunder shall constitute an admission of any wrongdoing by
Tekelec or Former Employee.

16.19    Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.

16.20    Pronouns. As used herein, the words "he", "him", "his" and "himself"
shall be deemed to refer to the feminine as the identity of the person referred
to and the context may require.

16.21    Effectiveness. This Agreement shall become effective upon execution by
the later of the parties hereto to execute this Agreement.

21 DAY REVIEW PERIOD; RIGHT TO REVOKE

Tekelec hereby advises Former Employee in writing to consult with an attorney
prior to executing this Agreement and represents and warrants to Tekelec that he
has done so, and further acknowledges that he has been given a period of 21 days
within which to consider the terms and

--------------------------------------------------------------------------------



provisions of this Agreement with his attorney. If Former Employee has executed
and delivered to Tekelec this Agreement prior to the expiration of such 21-day
period, then in doing so, Former Employee acknowledges that he has
unconditionally and irrevocably waived his right to that unexpired portion of
such 21-day period. In addition, Former Employee shall have the right to revoke
this Agreement for a period of seven days following the date on which this
Agreement is signed by sending written notification of such revocation directly
to each of Tekelec, General Counsel of Tekelec and Katherine Ashton at the
addresses specified in Section 16.1, supra, via hand delivery.

TEKELEC



 

By: /s/ Judith Barnett
Print Name: Judith Barnett
Print Title:  VP Human Resources
Date:     September 12 , 20 07

Richard E. Mace

 

Signature:    /s/ Richard E. Mace
 
 
Date:   September 6 , 20 07

--------------------------------------------------------------------------------

EXHIBIT A

OUTSTANDING STOCK PURCHASE RIGHTS



Type of Security
[e.g., stock option, SAR, RSU
warrant, etc.]

Date Issued

Maximum
Number of
Shares
Currently
Purchasable or
Issuable

Purchase Price
Per Share

Termination
Date

SAR 2004/NQ

10/14/2004

100,000

17.38

11/30/07

SAR 2004/NQ

10/14/2004

25,000

17.38

11/30/07

                                       

--------------------------------------------------------------------------------

EXHIBIT B

LIST OF OTHER AGREEMENTS (Pursuant to 12 and 13)





 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

EXCEPTIONS (Pursuant to 15)



 

 